DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 08/19/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 08/19/2021.
In the reply, the applicant amended claim 1, 3-5, 8, 11-15, and 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurose (US 2016/0206832) in view of De Luca (US 3,308,822).

    PNG
    media_image1.png
    810
    810
    media_image1.png
    Greyscale

Regarding claim 1, Kurose discloses a puncture needle (“injection needle 10” of Fig. 2A-2C) comprising: a rod-shaped main body (“needle tube 12” of Fig. 1A-2C); and a blade surface (“edge surface 14” of Fig. 1A-2C) located at a distal end portion of the main body (12, see Fig. 1A-1C illustrating how blade surface is located on a distal end portion of the main body), wherein the blade surface (14) comprises: a first blade surface portion (“third ground facet 14c” of Fig. 1A), a second blade surface portion (“second ground facet 14b” of Fig. 1A), and a third blade surface portion (“first ground facet 
In the same field of endeavor, De Luca teaches a puncture needle (“cylindrical cannula 10” of Fig. 8-11) comprising: a rod-shaped main body (see Fig. 8-11 illustrating how the needle comprises a rod-shaped main body); and a blade surface (“forward face 12”, “bevel face 13”, and “bevel face 16” of Fig. 8-11), wherein the blade surface (12/13/16) comprises: a first blade surface portion (“bevel face 16” of Fig. 8-11), a second blade surface portion (“bevel face 13” of Fig. 8-11), and a third blade surface portion (“forward face 12” of Fig. 8-11), wherein the third blade surface portion (12) is contiguous with a proximal side of the first blade surface portion (16) at a ridge (“edge line 18” of Fig. 8 and 10, see Fig. 8 illustration how the ridge corresponds to where the third blade surface is contiguous with the proximal side of the first blade surface portion), and wherein in a first side view (see Fig. 10 corresponding to first side view) in which the first blade surface portion (16) is visible and a single flat surface of the third blade surface portion (12) appears straight (see Fig. 10 illustrating how the third blade surface portion has a single flat surface and appears straight in the first side view), a line (see Examiner’s annotated Fig. 10 below) extending along the third blade surface portion (see Fig. 10 below indicating how the line extends along the third blade surface portion) intersects with the first blade portion (16) at a position not on the ridge (18, see Examiner’s annotated Fig. 10 below illustrating how the line intersects the first blade portion at a position not on the ridge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurose such that, in the first view, the line extending along the third blade surface portion intersects with the first blade surface portion at a position not on the second ridge as taught by De Luca. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention. Furthermore, one of ordinary skill in the art would be motivated to make such a modification because such a modification would be the result of forming edge lines between the third blade surface portion and the proximal ends of the first and 

    PNG
    media_image2.png
    413
    1354
    media_image2.png
    Greyscale

Regarding claim 2, Kurose in view of De Luca teaches the puncture needle of claim 1. Kurose further teaches wherein, in the first side view (Fig. 1C), the line extending along the third blade surface portion (see Examiner’s annotated Fig. 1C above) intersects with the first blade surface portion (14c) at a position not on the blade edge (see Fig. 1A-1C above illustrating how blade edge is formed at a distal end of the first blade surface portion and how the line extending along the third blade surface portion intersects with the first blade surface portion at a proximal end of the first blade surface portion and how, therefore, the line extending along the third blade surface portion intersects with the first blade surface portion at a position not on the blade edge).
Regarding claim 3, Kurose in view of De Luca teaches the puncture needle of claim 1. Kurose further teaches wherein in the first side view (Fig. 1C), a distal end of the third blade surface portion (14a) reaches the central axis (C, see Fig. 1C illustrating how the distal end of the third blade surface portion extends beyond the central axis and, therefore, reaches the central axis) and the third blade surface portion (14a) intersects with the central axis (C, see Fig. 1C above illustrating how the third blade surface portion intersects with the central axis).
Regarding claim 4, Kurose in view of De Luca teaches the puncture needle of claim 1. Kurose further teaches wherein, in the first side view (see Fig. 1C), the central axis (C) overlaps with the first 2 in the central axis direction Dc of the third ground facet 14c are preferably set to 20% or more and 80% or less of the length A in the central axis direction Dc of the edge surface 14” and note from Fig. 1A and 1C how setting C2 to 80% of the length of A shown in Fig. 1A would require that the central axis overlaps with the first blade portion. Kurose, therefore, discloses wherein the central axis overlaps with the first blade portion). 
Regarding claim 5, Kurose in view of De Luca teaches the puncture needle of claim 1. Kurose further teaches wherein the first blade surface portion (14c) and the second blade surface portion (14b) extend to a proximal side of a midpoint of a blade surface region, the blade surface region extending in a central axis (C) direction of the main body (12, see Fig. 1A-1C and [0029], lines 1-5 indicating how, “A length C1 in the central axis direction Dc of the second ground facet 14b and a length C2 in the central axis direction Dc of the third ground facet 14c are preferably set to 20% or more and 80% or less of the length A in the central axis direction Dc of the edge surface 14” and note how C1 and C2 can both be greater than 50% of the length A. Kurose, therefore, discloses wherein the first blade surface portion and the second blade surface portion extend to a proximal side of the midpoint of the blade surface region in a central axis direction of the main body by disclosing that both C2 and C1 may be greater than 50% of the length of the blade surface). 
Regarding claim 6, Kurose in view of De Luca teaches the puncture needle of claim 1. Kurose further teaches wherein the third blade surface portion (14a) is contiguous with a proximal side of the second blade surface portion (14b, see Fig. 1A and 1B above illustrating how the third blade surface portion contacts the second blade surface portion at a proximal end of the second blade surface portion).
Regarding claim 7, Kurose in view of De Luca teaches the puncture needle of claim 1. Kurose further teaches wherein, in a second side view (see Fig. 1B) of the main body (12) in which the second blade surface portion (14b) is visible and the single flat surface of the third blade portion (14a) appears 
Regarding claim 15, Kurose discloses a puncture needle (“injection needle 10” of Fig. 2A-2C) comprising: a rod-shaped main body (“needle tube 12” of Fig. 1A-2C); and a blade surface (“edge surface 14” of Fig. 1A-2C) located at a distal end portion of the main body (12, see Fig. 1A-1C illustrating how blade surface is located on a distal end portion of the main body), wherein the blade surface (14) comprises: a first blade surface portion (“third ground facet 14c” of Fig. 1A), a second blade surface portion (“second ground facet 14b” of Fig. 1A), and a third blade surface portion (“first ground facet 14a” of Fig. 1A), wherein the first blade surface portion (14c) and the second blade surface portion (14b) form a blade edge (see Examiner’s annotated Fig. 1A above) at a first ridge (see Fig. 1A-1C illustrating how the blade edge is formed at an outward facing first ridge of the first and second blade surface portion) where the first blade surface portion (14c) and the second blade surface portion (14b) meet (see Fig. 1A illustrating how blade edge is formed where the first blade portion and the second blade portion meet at their respective distal ends), and a needle tip (“needle point 18” of Fig. 1A) is formed at an end of the blade edge (see Examiner’s annotated Fig. 1A above illustrating how the needle tip is formed at the distal end of the blade edge), wherein the third blade surface portion (14a) is contiguous with a proximal side of the first blade surface portion (see Fig. 1A-1C above illustrating how third blade surface contacts the proximal side of both the first blade portion and the proximal side of the second blade portion) at a second ride (see Fig. 1C illustrating how the third blade surface is contiguous with a proximal side of the first blade surface portion at a second ridge) and a proximal side of the second blade surface portion (see Fig. 1A-1C above illustrating how third blade surface contacts the proximal 
In the same field of endeavor, De Luca teaches a puncture needle (“cylindrical cannula 10” of Fig. 8-11) comprising: a rod-shaped main body (see Fig. 8-11 illustrating how the needle comprises a rod-shaped main body); and a blade surface (“forward face 12”, “bevel face 13”, and “bevel face 16” of Fig. 8-11), wherein the blade surface (12/13/16) comprises: a first blade surface portion (“bevel face 16” of Fig. 8-11), a second blade surface portion (“bevel face 13” of Fig. 8-11), and a third blade surface portion (“forward face 12” of Fig. 8-11), wherein the third blade surface portion (12) is contiguous with a proximal side of the first blade surface portion (16) at a first ridge (“edge line 18” of Fig. 8 and 10, see Fig. 8 illustration how the first ridge corresponds to where the third blade surface is contiguous with the proximal side of the first blade surface portion), and wherein in a first side view (see Fig. 10 corresponding to first side view) in which the first blade surface portion (16) is visible and a single flat surface of the third blade surface portion (12) appears straight (see Fig. 10 illustrating how the third blade surface portion has a single flat surface and appears straight in the first side view), a line (see Examiner’s annotated Fig. 10 above) extending along the third blade surface portion (see Fig. 10 above indicating how the line extends along the third blade surface portion) intersects with the first blade portion (16) at a position not on the first ridge (18, see Examiner’s annotated Fig. 10 above illustrating how the line intersects the first blade portion at a position not on the first). De Luca further teaches wherein the third blade surface portion (12) is contiguous with a proximal side of the second blade surface portion (13) at a second ridge (“edge line 15” of Fig. 8 and 10, see Fig. 8 illustration how the second ridge corresponds to where the third blade surface is contiguous with the proximal side of the second blade surface portion), and wherein in a second side view in which the second blade surface portion (13) is visible and a single flat surface of the third blade surface portion (12) appears straight, a line extending along the third blade surface portion (12) intersects with the second blade portion (13) at a position not on the third ridge (15, Fig. 8 and see Col. 2, lines 45-50 indicating how, “The third grind produces a planar bevel face 16 which is a mirror image of the planar face 13”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurose such that, in the first view, the line extending along the third blade surface portion intersects with the first blade surface portion at a position not on the second ridge in the manner taught by De Luca. Furthermore, it would have been similarly obvious to have modified Kurose such that, in the second view, the line extending along the third blade surface portion intersects with the second blade surface portion at a position not on the third ridge in the manner taught by De Luca. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention. Furthermore, one of ordinary skill in the art would be motivated to make such a modification because such a modification would be the result of forming edge lines between the third blade surface portion and the proximal ends of the first and second blade surface portions which are offset from each other by 90° as taught by De Luca (see Col. 2, lines 55-59).
Regarding claim 16, Kurose in view of De Luca teaches the puncture needle of claim 15. Kurose further teaches wherein: in the first side view (Fig. 1C), the line extending along the third blade surface portion (see Examiner’s annotated Fig. 1C above) intersects with the first blade surface portion (14c) at a position not on the blade edge (see Fig. 1A-1C above illustrating how blade edge is formed at a distal end of the first blade surface portion and how the line extending along the third blade surface portion intersects with the first blade surface portion at a proximal end of the first blade surface portion and how, therefore, the line extending along the third blade surface portion intersects with the first blade surface portion at a position not on the blade edge), and in the second side view (Fig. 1B), the line extending along the third blade surface portion (see Examiner’s annotated Fig. 1B above) intersects with the second blade surface portion (14b) at a position not on the blade edge (see Fig. 1A-1C above illustrating how blade edge is formed at a distal end of the second blade surface portion and how the line extending along the third blade surface portion intersects with the second blade surface portion at a proximal end of the second blade surface portion and how, therefore, the line extending along the third 
Regarding claim 17, Kurose in view of De Luca teaches the puncture needle of claim 15. Kurose further teaches wherein, in the first (Fig. 1C) and second views (Fig. 1B), a distal end of the third blade surface portion (14a) intersects the central axis (C, see Fig. 1C illustrating how, in the first view, the distal end of the third blade surface portion intersects with the central axis. See [0029], lines 1-5 indicating how, “A length C1 in the central axis direction Dc of the second ground facet 14b and a length C2 in the central axis direction Dc of the third ground facet 14c are preferably set to 20% or more and 80% or less of the length A in the central axis direction Dc of the edge surface 14” and note From Fig. 1A and 1B how setting C1 to 20% of the length A shown in Fig. 1A would require that the distal end of the third blade portion intersects with the central axis in a manner similar to that which is shown in Fig. 1C). 
Regarding claim 18, Kurose in view of De Luca teaches the puncture needle of claim 15. Kurose further teaches wherein, in the first (Fig. 1C) and second views (Fig. 1B), the central axis (C) overlaps with the first blade surface portion (14c, see [0029], lines 1-5 indicating how, “a length C2 in the central axis direction Dc of the third ground facet 14c are preferably set to 20% or more and 80% or less of the length A in the central axis direction Dc of the edge surface 14” and note from Fig. 1A and 1C how setting C2 to 80% of the length of A shown in Fig. 1A would require that the central axis overlaps with the first blade portion. Kurose, therefore, teaches wherein the central axis overlaps with the first blade portion in the first view) and the second blade surface portion (14b, see Fig. 1B illustrating how the central axis intersects the second blade surface portion and, therefore, the central axis and the second blade surface portion overlap at an intersection point).
Regarding claim 19, Kurose in view of De Luca teaches the puncture needle of claim 15. Kurose further teaches wherein the first blade surface portion (14c) and the second blade surface portion (14b) extend to a proximal side of a midpoint of a blade surface region, the blade surface region extending in a 1 in the central axis direction Dc of the second ground facet 14b and a length C2 in the central axis direction Dc of the third ground facet 14c are preferably set to 20% or more and 80% or less of the length A in the central axis direction Dc of the edge surface 14” and note how C1 and C2 can both be greater than 50% of the length A. Kurose, therefore, discloses wherein the first blade surface portion and the second blade surface portion extend to a proximal side of the midpoint of the blade surface region in a central axis direction of the main body by disclosing that both C2 and C1 may be greater than 50% of the length of the blade surface). 
Claims 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2017/0252520) in view of Alvarez (US 2015/0196747).
Regarding claim 8, Higaki et al. discloses a puncture needle (“puncture needle 1” of Fig. 1-2B) comprising: a rod-shaped main body (“cannula 6” of Fig. 1, see Fig. 1 illustrating how the main body is rod-shaped); and a blade surface (“puncture portion 4” of Fig. 1) located at a distal end portion of the main body (6, see Fig. 1 illustrating how the blade surface is located at a distal end portion), wherein the blade surface (6) comprises: a first blade surface portion (“left-side second surface 22” of Fig. 1), a second blade surface portion (“right-side second surface 21” of Fig. 1), and a third blade surface portion (“first surface 10” of Fig. 1), wherein the first blade surface portion (22) and the second blade surface portion (21) form a blade edge (“edge 37” of Fig. 1-2A) at a ridge line where the first blade surface portion (22) and the second blade surface portion (21) meet (see Fig. 1 and 2A illustrating how the blade edge is formed at a ridge line where the first blade surface portion and the second blade surface portion meet), and a needle tip (“tip portion 31” of Fig. 1) is formed at an end of the blade edge (see Fig. 1 illustrating how the tip is formed at the most distal end of the blade edge), wherein the third blade surface portion (10) is contiguous with proximal sides of the first blade surface portion (22, see Fig. 1 illustrating how third blade surface portion is contiguous with proximal side of the first blade surface 
In the same field of endeavor, Alvarez teaches a puncture needle (“prying portion 104” of Fig. 1A-3B, see Fig. 3B illustrating use of the puncture needle to puncture tissue) comprising a rod-shaped main body (see Fig. 3A-3B illustrating how the puncture needle comprises a rod-shaped main body) and a blade surface portion (“scoop bevel 104C” of Fig. 1E-1F) located at a distal end (“first end portion 104B) of the main body (see Fig. 2B illustrating how the blade surface is located at the distal end of the main body). Alvarez further teaches wherein, in a side view of the main body (see Fig. 1E illustrating a side view of the main body), the blade surface portion (104c) has a concave shape (see [0032] and Fig. 1E illustrating how the blade surface has a concave shape) and wherein the blade surface portion (104c) is a single curved surface (see Fig. 1E illustrating how the blade surface portion is a single curved surface absent of any flat portions and/or sharp angles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third blade surface portion of Higaki et al. such that it comprises the concave shape taught by Alvarez. Such a modification provides wherein in a first side view of the main body in which the first blade surface portion is visible, and in a second side view of the main body in which the second blade surface is visible, the third blade surface portion has a concave shape. Additionally, one of ordinary skill in the art would have been motivated to make such a modification because the concave shape would enable the puncture needle to be better suited for prying scab tissue from underneath (see [0032], lines 5-12 of Alvarez). 
Regarding claim 9, Higaki et al. in view of Alvarez teaches all of the limitations of claim 8 and further teaches wherein the third blade portion (10) is a single concave curved surface (see Fig. 1E of Alverez illustrating how the blade surface portion is a single curved surface absent of any flat portions and/or sharp angles and note how, therefore, the combination of Higaki et al. in view of Alvarez teaches wherein the third blade portion is a single concave curved surface).
Regarding claim 11, Higaki et al. in view of Alvarez teaches all of the limitations of claim 8. Higaki et al. further teaches wherein in the first side view (see Fig. 2A illustrating first side viewing perspective) a distal end of the third blade surface portion (10) reaches the central axis (1a) of the main body (6, see Fig. 25 and see [0098], lines 7-9 indicating how, “A ratio between a length S1 of first surface 10 and a length S2 of a second surface 20 can also be changed as appropriate.” Examiner further notes how S1 could be sufficiently lengthened with respect to S1 such that the third blade surface portion extends far enough to reach the central axis of the main body). 
Regarding claim 12, Higaki et al. in view of Alvarez teaches all of the limitations of claim 8. Higaki et al. further teaches wherein in the first side view (see Fig. 2A) the central axis (1a) of the main body (6) overlaps with the first blade surface portion (22, see Fig. 2B illustrating how the illustration of 
Regarding claim 13, Higaki et al. in view of Alvarez teaches all of the limitations of claim 8. Higaki et al. further teaches wherein in the second side view the central axis (1a) of the main body (6) overlaps with the second blade surface portion (21, see Fig. 1 and note how the second blade surface portion corresponds to a reflection of the first blade surface portion across the central plane and note how, therefore, the central axis of the main body overlaps with the second blade surface portion in a manner similar to how the central axis of the main body overlaps with the first blade surface portion).
Regarding claim 14, Higaki et al. in view of Alvarez teaches all of the limitations of claim 8. Higaki et al. further teaches wherein the first blade portion (22) and the second blade surface portion (21) extend to a proximal side of a midpoint of the blade surface region (4), the blade surface region extending in a central axis (1a) direction of the main body (6, see Fig. 25 illustrating how both the first blade surface portion and the second blade surface portion extend to a proximal side of the midpoint, e.g. S2 equals 50% of the total length of the blade surface region, of the blade surface region). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2017/0252520) in view of Alvarez (US 2015/0196747) and in further view of Prausnitz et al. (US 2015/0209180).
Regarding claim 10, Higaki et al. in view of Alvarez teaches all of the limitations of claim 8. As mentioned above, Higaki et al. does not teach wherein, in a side view of the main body, the third blade surface portion has a concave shape. Higaki et al., therefore, does not teach wherein the third blade surface portion comprises a plurality of flat surfaces. 
In the same field of endeavor, Prausnitz et al. teaches a puncture needle (“microneedle 610” of Fig. 13) comprising a rod-shaped main body (“annular walls 613” of Fig. 13, see Fig. 13 illustrating how annular walls contribute to formation of a rod-shaped main body) and a blade surface portion (“beveled 1, second segment X2, third segment X3, and fourth segment X4” of Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third blade surface portion of Higaki et al. in view of Alvarez such that the third blade surface portion comprises a plurality of flat surfaces as taught by Prausnitz et al. Prausnitz et al. teaches that a concave shape may be reliably made with either a single concave curved surface or from a plurality of flat surfaces (see [0015], lines 1-5 of Prausnitz et al.). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783